SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

834
KA 09-00383
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

ISIAH FINCH, DEFENDANT-APPELLANT.


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (PHILIP ROTHSCHILD OF
COUNSEL), FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Jeffrey R.
Merrill, A.J.), rendered January 27, 2009. The judgment convicted
defendant, upon his plea of guilty, of criminal sale of a controlled
substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of criminal sale of a controlled substance in
the third degree (Penal Law § 220.39 [1]). Although defendant did not
waive the right to appeal and thus his challenge to the severity of
the sentence is properly before us (see generally People v Lopez, 6
NY3d 248, 255; People v Hidalgo, 91 NY2d 733, 737), we nevertheless
conclude that the sentence is not unduly harsh or severe.




Entered:   June 29, 2012                           Frances E. Cafarell
                                                   Clerk of the Court